Citation Nr: 0914245	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel
INTRODUCTION

The Veteran had active service with the U.S. Armed Forces, 
Far East (USAFFE) as a Philippine Scout from August 1946 to 
March 1949.  The Veteran died in May 2005.  The appellant is 
his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, in which the claim for service 
connection for the cause of the Veteran's death was denied.

The appellant has claimed entitled to nonservice connected 
death pension and accrued benefits.  These claims have not 
been addressed and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1. The Veteran died in May 2005 of multi-organ failure due to 
poorly undifferentiated adenocarcinoma of the stomach and 
peritoneal seeding of gastric cancer of the omentum.  

2. There is no medical evidence etiologically linking the 
Veteran's cause of death to his active service.

3. The Veteran did not have a totally disabling service-
connected disability for a continuous period of at least 10 
years immediately preceding his death; or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the Veteran's death, and the criteria for DIC 
are not met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 
1318, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Preadjudication notice was provided by a letter dated in 
April 2006.  Although the notice provided did not address the 
effective date provisions that is pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no effective date will 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to testify before the Board, which she 
declined to do. All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the Veteran died on May 
[redacted], 2005. The cause of death was listed as multi-organ 
failure due to poorly undifferentiated adenocarcinoma of the 
stomach and peritoneal seeding of gastric cancer of the 
omentum.  VA and private medical treatment records and 
medical statements of record show that the Veteran was 
treated for malignant gastric and poorly differentiated 
gastric adenocarcinoma just prior to his death.  A statement 
from the Republic of the Philippines Department of Health 
shows that the Veteran was treated for Hansen's disease and 
was hospitalized from 1957 to 1964 for the condition.

The appellant argues that the Veteran's stomach and gastric 
cancer are the result of his active service.  In the 
alternative, she argues, in essence, that his Hansen's 
disease contributed to the cause of his death, and that this 
condition was the result of his active service.  She argued 
in an August 2007 statement that the Veteran's treatment for 
12 years in a leprosarium was sufficient proof of his 
exposure to chemical herbicidal agents.  However, in an 
October 2007 statement, the appellant withdrew her claim that 
the Veteran had been exposed to poison gases.  Finally, she 
appears to have argued in her December 2007 substantive 
appeal, that the Veteran should have been service connected 
for PTSD, which contributed to his death, and that he should 
have been awarded entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to a service-connected disability (TDIU).

At the time of the Veteran's death, he had no service-
connected disabilities. 

Notwithstanding, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service. 

Service treatment records show no complaints of or treatment 
for stomach cancer and, other than a hookworm infection, no 
other gastro-intestinal condition.  And, while these records 
show treatment for a furuncle on the left thigh and inguinal 
lymphadenitis, there are no findings of or treatment for 
leprosy (also known as Hansen's disease, see Dorland's 
Illustrated Medical Dictionary, 731, 910-11 (27th ed. 1988) 
(This citation is provided purely for definitional purposes 
to aid in the Board's discussion.  Cf. Kirwin v. Brown 
8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 
(1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993)).  
Examination prior to entrance into active service showed 
findings of normal abdominal viscera and skin.  Report of 
medical examination at discharge from active service shows no 
significant abnormalities of the skin, abdomen and viscera, 
liver, and spleen.  No masses or hernia were found.  

Thereafter, it is not until 2005 that the medical evidence 
shows treatment for or diagnosis of stomach cancer or gastric 
cancer.  It was not until 1957, the record shows, that the 
Veteran was treated for leprosy.  This is well-beyond the 
presumptive periods afforded under the regulations for 
malignant tumors (one year after discharge from active 
service) and for leprosy (three years after discharge from 
active service).  See 38 C.F.R. § 3.307, 3.309.  In addition, 
even assuming, without finding, that the Veteran was exposed 
to poisonous gas and/or herbicides, stomach cancer, gastric 
cancer and leprosy are not among those conditions for which 
presumptions are afforded under such conditions.  See 3.307, 
3.309, 3.316.

Medical records show that the Veteran underwent treatment for 
stomach and gastric cancer, and for leprosy prior to his 
death. However, the medical evidence of record does not offer 
any evidence or opinions demonstrating that stomach and 
gastric cancer, or leprosy was present from the Veteran's 
discharge from active service to his death, or that either is 
related to any incident of service.

Concerning the appellant's claim that the Veteran should have 
been granted service-connection for PTSD, which she believes 
contributed to his death, it is observed that the medical 
evidence does not reveal that the Veteran was treated for or 
diagnosed with PTSD, and PTSD is not listed on the 
certificate of death as a cause of death.  As to the claim 
that the Veteran should have been granted TDIU, it is 
observed that the Veteran had no service-connected 
disabilities during his lifetime, and no claim for TDIU is of 
record.

There is no other medical evidence of record including 
treatment records, findings, or opinions, which establish 
that that the conditions causing the Veteran's death, multi-
organ failure due to poorly undifferentiated adenocarcinoma 
of the stomach and peritoneal seeding of gastric cancer of 
the omentum are etiologically linked to his active service, 
or that establishes that leprosy was a cause of death.

The appellant genuinely believes that the Veteran's multi-
organ failure, due to poorly undifferentiated adenocarcinoma 
of the stomach and peritoneal seeding of gastric cancer of 
the omentum was the result of the Veteran's active service.  
In the alternative, she further argues, and believes, that 
Hansen's disease, or leprosy, contributed to his death and 
was also the result of his active service.  Her factual 
recitation as to the Veteran's symptoms and treatment are 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the appellant cannot provide 
a competent opinion on a matter as complex as an etiological 
link between the Veteran's active service and the diagnosed 
multi-organ failure, due to poorly undifferentiated 
adenocarcinoma of the stomach and peritoneal seeding of 
gastric cancer of the omentum-which was determined to be the 
cause of the Veteran's death; or an etiological link between 
active service and Hansen's disease-for which the Veteran 
was treated prior to his death but which was not listed as a 
cause of death.  Hence her views are of no probative value.  
And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
proffered by the medical professionals who treated the 
Veteran prior to his death and provided the reasons for the 
cause of death on the death certificate.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the Veteran's death, the Veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; or 
continuously since the Veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions. 38 C.F.R. § 1318; 
38 C.F.R. § 3.22.

The record shows that the Veteran had no service-connected 
disabilities at the time of his death in May 2005.  As such, 
the Veteran was not in receipt of a 100 percent disability 
rating for service-connected disabilities for the statutory 
10 year period of time prior to his death. He was not in 
receipt of a 100 percent disability rating for service-
connected disabilities from release from active service to a 
period of time at least five years immediately preceding 
death. There is no evidence that the Veteran was a prisoner 
of war.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death; the 
benefit-of-the-doubt standard of proof does not apply; and 
service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement to DIC under 38 
U.S.C.A. § 1318, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


